On April 26, 1943, we denied appellee's petition for attorney's fee and cost incurred in this Court in the defence of the judgment before us in this case on appeal. In our order we stated that it was denied without prejudice. Appellee has now petitioned us to clarify our order insofar as it is without prejudice.
Appellee bases her petition for attorney's fee upon Section 625.08, Fla. Stat. 1941. We hold that this section does not authorize the allowance of an attorney's fee in defending a judgment on appeal. Therefore the petition for clarification is granted; the order entered April 26, 1943, is vacated and the petition for attorney's fee is denied.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur. *Page 54